     Case 1:19-cv-01054-NONE-BAM Document 34 Filed 09/11/20 Page 1 of 3

 1

 2

 3

 4

 5

 6

 7

 8                        UNITED STATES DISTRICT COURT
 9                               EASTERN DISTRICT OF CALIFORNIA

10

11    REBIO RONNIE TOWNSEND,                           Case No. 1:19-cv-01054-NONE-BAM (PC)
12                       Plaintiff,                    ORDER DISCHARGING ORDER
                                                       REQUIRING DEFENDANT HEMELA TO
13           v.                                        SHOW CAUSE WHY DEFAULT SHOULD
                                                       NOT BE ENTERED
14    HEMELA, et al.,
                                                       (ECF No. 21)
15                       Defendants.
16

17          Plaintiff Rebio Ronnie Townsend (“Plaintiff”) is a civil detainee proceeding pro se and in

18   forma pauperis in this civil rights action under 42 U.S.C. § 1983. Plaintiff is being detained

19   pursuant to California’s Mentally Disordered Offender (“MDO”) law, California Penal Code

20   §§ 2970, et seq. Individuals detained under the MDO law are considered civil detainees and are

21   not prisoners within the meaning of the Prison Litigation Reform Act. Page v. Torrey, 201 F.3d

22   1136, 1140 (9th Cir. 2000). This action proceeds against Defendants Hemela, Kilcrease, and Gill

23   for the claim that the manner by which Plaintiff’s forced medication has been carried out is in

24   violation of the Fourteenth Amendment.

25          On March 18, 2020, the Court ordered the United States Marshal to initiate service of

26   process on Defendants Hemela, Kilcrease, and Gill. (ECF No. 16.) In response to the complaint,

27   both Defendants Gill and Kilcrease have filed motions to dismiss. (ECF No. 21, 26.)

28   ///
                                                       1
     Case 1:19-cv-01054-NONE-BAM Document 34 Filed 09/11/20 Page 2 of 3

 1           Defendant Hemela was personally served at a residential address in Thousand Oaks,

 2   California on July 9, 2020. (ECF No. 27.) After the deadline for Defendant Hemela to file a

 3   response to the complaint had expired, the Court issued an order for Defendant Hemela to show

 4   cause why default should not be entered against her and extended the deadline for Defendant

 5   Hemela to respond to the complaint. (ECF No. 28.)

 6           On September 8, 2020, Defendant Hemela filed an answer to the complaint, a response to

 7   the order to show cause, and a declaration in support of her response. (ECF Nos. 31, 32, 33.) In

 8   her response, Defendant Hemela states that her failure to timely respond was not intentional, but

 9   due to a lack of understanding regarding the importance of the paperwork and the associated

10   deadlines. Defendant Hemela attempted to contact a former colleague regarding what response

11   was necessary, but did not receive a response until after receiving the Court’s August 7, 2020

12   order to show cause. Upon receiving the Court’s order to show cause, Defendant Hemela again

13   reached out to her former colleagues and was eventually put in contact with her former

14   employer’s legal department, who arranged for her current legal representation. (ECF Nos. 32,

15   33.) Further, Defendant Hemela argues that Plaintiff will not be prejudiced by allowing her to

16   respond to the complaint because the delay has been short, and it will avoid proceedings seeking

17   to set aside the default. Finally, Defendant Hemela states that she has a meritorious defense to

18   Plaintiff’s claims, which she should be allowed to present to the Court. (ECF No. 32.)

19           Based on the prompt filing of the answer to the complaint in response to the order to show

20   cause and the assertion that Defendant Hemela has meritorious defenses to Plaintiff’s claims, the
21   Court finds that Defendant Hemela has demonstrated an intent to defend the suit on its merits.

22   The Court can discern no prejudice to Plaintiff as a result of the brief delay, particularly in light of

23   the motions to dismiss filed by Defendants Gill and Kilcrease and Plaintiff’s failure to respond as

24   of the date of this order.1

25   ///

26
     1
27    On September 3, 2020, the Court issued an order for Plaintiff to respond to the motions to
     dismiss within twenty-one days. (ECF No. 30.) Plaintiff’s oppositions or statements of non-
28   opposition are currently due on or before October 6, 2020. (Id.)
                                                      2
     Case 1:19-cv-01054-NONE-BAM Document 34 Filed 09/11/20 Page 3 of 3

 1          Accordingly, the Court’s August 7, 2020 order requiring Defendant Hemela to show cause

 2   why default should not be entered, (ECF No. 28), is HEREBY DISCHARGED. The Court will

 3   issue a Discovery and Scheduling Order, if necessary, following resolution of Defendants Gill

 4   and Kilcrease’s motions to dismiss.

 5
     IT IS SO ORDERED.
 6

 7      Dated:    September 11, 2020                        /s/ Barbara   A. McAuliffe           _
                                                      UNITED STATES MAGISTRATE JUDGE
 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                     3
